PER CURIAM.
Judgment and conviction in this cause must be reversed because the trial court has certified that due to the death of the court reporter who took the testimony, and the inability of counsel and the trial court to reconstruct a record, the Clerk is unable to prepare the necessary record that would be needed in order to review the errors assigned.
Therefore, the appellant be and he is hereby granted a new trial, pursuant to the authority of Simmons v. State, Fla.App. 1967, 200 So.2d 619; Yancey v. State, Fla. App.1972, 267 So.2d 836.
Reversed and remanded with directions.